



Exhibit 10.1


FRONT YARD RESIDENTIAL CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is dated as of May
24, 2018 (the “Effective Date”), by and between Front Yard Residential
Corporation, a Maryland corporation (the “Company”), and Rene Dittrich (the
“Executive”).
RECITALS
WHEREAS, Altisource Asset Management Corporation, a United States Virgin Islands
corporation (the “Manager”), serves as the external manager of the Company
pursuant to that certain that certain Asset Management Agreement dated March 31,
2015, between the Manager and the Company, as may be amended from time to time
(the “Asset Management Agreement”);
WHEREAS, the Executive is an employee of the Manager, and in such capacity
provides management services to the Company;
WHEREAS, the Company recognizes the value of the Executive to the Company and
has determined that appropriate steps should be taken to ensure the Company of
the Executive’s continued attention and dedication to duty, and to ensure the
availability of the Executive’s continued service, including in the event of a
Change in Control of the Company; and
WHEREAS, in order to fulfill the above purposes, and recognizing that the
Executive shall be entitled to rely on various benefits, the Compensation
Committee of the Board of Directors of the Company has determined that it is
appropriate and in the best interests of the Company to enter into this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:
1.Term. This Agreement shall have an initial three-year term and shall renew
thereafter for successive one-year terms, unless the Company provides written
notice to the Executive at least 90 days prior to any then-applicable expiration
date of its intent not to renew the Agreement. If, however, this Agreement is in
effect at the time of a Change in Control (as defined below), then it shall not
terminate prior to the second anniversary of such Change in Control; provided,
that if a Qualifying Termination should occur during such period, this Agreement
shall terminate when the Company’s payment obligations hereunder are satisfied.
Notwithstanding the foregoing, this Agreement shall automatically terminate upon
a termination of Executive’s employment with the Employer other than as a result
of a Qualifying Termination.
2.    Definitions. All capitalized terms used but not otherwise defined herein
shall have the meaning set forth below:
(a)    “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
(b)    “Asset Management Agreement” means that certain Asset Management
Agreement dated March 31, 2015, between the Manager and the Company, as may be
amended from time to time.
(c)    “Base Salary” means the Executive’s annual base salary in effect on the
Termination Date, disregarding any reduction in anticipation of, or following, a
Change in Control.
(d)    “Cause” means gross or willful neglect of duty that is not corrected
after 30 days’ written notice thereof; misconduct, malfeasance, fraud or
dishonesty that materially and adversely affects the Employer or its reputation
in the industry; or the commission of a felony or a crime involving moral
turpitude. All determinations as to Cause





--------------------------------------------------------------------------------




shall be made by the Board of Directors (or equivalent governing body) of the
Employer, or a committee thereof, in its reasonable sole discretion.
(e)    “Cayman Subsidiary” means AAMC Cayman SEZC Ltd., a Cayman Islands
exempted company and indirect subsidiary of the Manager, or any of its
successors or assigns.
(f)    “Change in Control” means:
(i)    The date that a reorganization, merger, consolidation, recapitalization,
or similar transaction (other than a spinoff, exchange offer or similar
transaction to or with the Company’s shareholders) is consummated, unless: (i)
at least 50% of the outstanding voting securities of the surviving or resulting
entity (including, without limitation, an entity which as a result of such
transaction owns the Company either directly or through one or more
subsidiaries) (“Resulting Entity”) are beneficially owned, directly or
indirectly, by the persons who were the beneficial owners of the outstanding
voting securities of the Company immediately prior to such transaction in
substantially the same proportions as their beneficial ownership, immediately
prior to such transaction, of the outstanding voting securities of the Company
and (ii) immediately following such transaction no person or persons acting as a
group beneficially owns capital stock of the Resulting Entity possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Resulting Entity;
(ii)    The date that a majority of members of the Company’s Board of Directors
is replaced during any twenty-four (24) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election;
provided that no individual shall be considered to be so endorsed if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Securities Exchange Act of 1934) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest;
(iii)    The date that any one person, or persons acting as a group, other than
an employee benefit plan of the Company or one of its Affiliates, or a trust
thereof, or any underwriter, acquires (or has or have acquired as of the date of
the most recent acquisition by such person or persons) beneficial ownership of
stock of the Company possessing thirty-five percent (35%) or more of the total
voting power of the stock of the Company; or
(iv)    The date that any one person acquires, or persons acting as a group
acquire (or has or have acquired as of the date of the most recent acquisition
by such person or persons), assets from the Company that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Employer” means the Manager, the Cayman Subsidiary or any of their
Affiliates, successors or assigns, as applicable, in such entity’s capacity as
the legal employer of the Executive at the relevant time.
(i)    “Good Reason” means, without the consent of the Executive: (i) a
reduction in the Executive’s Base Salary or annual bonus, (ii) the notification
of the Executive by the Employer that the Employer shall require the Executive
to relocate his or her primary place of service with the Employer to a site that
is more than 50 miles from both the Executive’s current primary place of service
and the Executive’s primary residence, or (iii) a material reduction in the
scope of responsibility or authority of the Executive including, without
limitation, a termination of the Asset Management Agreement for any reason other
than the occurrence of a “Cause Event” (as defined in the Asset Management
Agreement) resulting in the Executive no longer having responsibility to manage
the primary assets managed by the Manager immediately prior to a Change in
Control; provided, however, that no act or omission described above shall be
treated as “Good Reason” under this Agreement unless (a) the Executive delivers
to the Employer a written statement of the basis for Executive’s belief that
Good Reason exists within 120 days following the date such basis first arises,
(b) the Employer fails to cure the grounds constituting Good Reason within 30
days following


2

--------------------------------------------------------------------------------




Executive’s delivery of such written statement, and (c) Executive actually
resigns within 90 days of such failure to cure.
(j)     “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time, and the rules and
regulations promulgated thereunder, and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.
(k)    “Protection Period” means the period commencing upon the date of
consummation of a Change in Control and expiring on the second anniversary
thereof.
(l)    “Qualifying Termination” means the occurrence of any of the following
during the Protection Period:
(i)    A termination of the Executive’s employment by the Employer without
Cause; or
(ii)    Executive’s resignation from the Employer with Good Reason.
(m)    “Termination Date” means the date that Executive experiences a Qualifying
Termination.
3.    Severance Benefits.
(a)    Components. Subject to Section 4, if the Executive experiences a
Qualifying Termination, the Company shall provide Executive with the following
payments and benefits:
(i)    Salary Payment. An amount equal to 1.5 times Executive’s Base Salary (the
“Salary Payment”);
(ii)    Bonus Payment. An amount equal to 1.5 times the Executive’s annual bonus
amount for the year immediately preceding the year in which the Executive’s
Termination Date occurs (the “Bonus Payment”);
(iii)    Prorated Bonus Payment. An amount equal to the product of (A)
Executive’s annual bonus amount for the year immediately preceding year in which
the Executive’s Termination Date occurs and (B) a fraction, the numerator of
which is the number of days from January 1 through the Termination Date, and the
denominator of which is 365 (such amount, the “Prorated Bonus Payment”);
(iv)    Medical Benefits. An amount equal to 18 times the monthly premium (if
any) paid by Employer for medical, dental and vision insurance coverage for the
Executive and his eligible dependents immediately prior to the Qualifying
Termination (the “Medical Benefits”);
(v)    Equity Acceleration. Immediate vesting, lapse of restriction and full
exercisability with respect to all equity or equity-based awards granted to the
Executive under any Company equity plans (the “Equity Acceleration”);
(vi)    Prior-Year Bonus. To the extent not paid as of the Termination Date, the
annual bonus (if any) earned by the Executive for the year immediately preceding
the year in which the Executive’s Termination Date occurs determined in good
faith on a basis consistent with the Employer’s annual incentive compensation
program as in effect immediately prior to the Change of Control, and payable on
the later of (i) the payment date determined pursuant to Section 3(b) below and
(ii) the date that such bonus would have been paid had the Executive remained
employed; and
(vii)    Accrued Benefits. All base salary earned or accrued but unpaid through
the Termination Date; reimbursement for any and all monies advanced in
connection with the Executive’s service for reasonable and necessary business
expenses incurred by the Executive through the Termination Date; and all other
payments and benefits to which the Executive may be entitled following
Executive’s Qualifying Termination under the terms and


3

--------------------------------------------------------------------------------




conditions of any then-existing employee compensation or benefit plan, program,
policy or arrangement of the Employer (collectively, the “Accrued Benefits”).
(b)    Timing. Except as otherwise required by law or set forth above, any
amounts payable hereunder shall be made in a lump-sum payment in cash on the
60th day following the Termination Date (the “Payment Date”).
(c)    Offset. Notwithstanding anything herein to the contrary, the amount of
the lump sum payment under Section 3(b) hereof shall be reduced (but not below
zero) by either or both of the following, taken together, without duplication:
(i)    The value of any comparable severance benefits, but excluding any equity
or equity-based severance benefits, to which Executive may be entitled from the
Company, the Manager or any of their respective Affiliates pursuant to any plan,
agreement, contract or other arrangement; and
(ii)    The amount of any compensatory payments, but excluding any equity or
equity-based compensatory payments, that Executive has received or to which
Executive is entitled as of the Payment Date as a result of or in connection
with a Residential Change of Control (as defined in the Asset Management
Agreement), either alone or in combination with any other event, whether related
to Section 16 of the Asset Management Agreement or otherwise, and whether
payable by the Company, the Manager, any party to such Residential Change of
Control, any of their respective Affiliates or any other Person, in all cases,
as determined by the Company’s Board of Directors in its good-faith discretion
prior to the date of such Residential Change of Control.
4.    Release of Claims and Covenant Not to Sue. The Company’s obligation to
provide the Salary Payment, Bonus Payment, Prorated Bonus Payment, Medical
Benefits and Equity Acceleration (the “Severance Benefits”) shall be subject to
and contingent upon (a) the Executive’s execution and delivery to the Company of
a general release of claims and covenant not to sue substantially in the form
attached hereto as Exhibit A (the “Release Agreement”) on or within 21 days
following the Termination Date, and (b) such Release Agreement becoming
effective and irrevocable within 29 days following the Termination Date in
accordance with its terms. For the avoidance of doubt, the Executive shall
forfeit the Severance Benefits if the Release Agreement has not been timely
executed and delivered to the Company and become effective and irrevocable. The
parties agree that, except as set forth in Section 4 hereof or as otherwise
required by law, the Executive shall not be entitled to receive any compensation
or benefits after the Termination Date.
5.    Section 280G Reduction. In the event that it is determined that any
payments or benefits provided hereunder, together with any payments or benefits
to be provided under any other plan, program, arrangement or agreement, would
constitute “parachute payments” within the meaning of Section 280G of the Code
and would, but for this Section 5, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
under state or local law or any interest or penalties with respect to such taxes
(the “Excise Tax”), then the amounts of any such payments or benefits under the
Plan and such other arrangements shall be either (i) paid in full or (ii)
reduced to the minimum extent necessary to ensure that no portion of the
payments or benefits is subject to the Excise Tax, whichever of the foregoing
(i) or (ii) results in the Executive’s receipt on an after-tax basis of the
greatest amount of payments and benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax). Any such reduction shall be made by the Company in
its sole discretion consistent with the requirements of Section 409A and shall
include prompt repayment by Executive of any payments or benefits that are
determined to be subject to such reduction and that have previously been paid or
provided to Executive. Any determination required under this Section 5 shall be
made in writing in good faith by a nationally recognized public accounting firm
selected by the Company, whose determination shall be final and binding. The
Company and the Executive shall provide the accounting firm with such
information and documents as the accounting firm may reasonably request in order
to make a determination under this Section 5.


4

--------------------------------------------------------------------------------




6.
General Provisions.

(a)    Withholding. The Company shall be entitled to deduct or withhold, or
require the Executive to remit to the Company, the minimum statutory amount
necessary to satisfy federal, state or local taxes required by law or regulation
to be withheld with respect to any payment or benefit provided hereunder.
(b)    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when delivered
personally, delivered by certified or registered mail, postage prepaid, return
receipt requested, or delivered by overnight courier (provided that a written
acknowledgment of receipt is obtained by the overnight courier) to any party
concerned at the address indicated below or to such changed address as such
party may subsequently give such notice of:
If to the Company:
 
Front Yard Residential Corporation
 
 
c/o Altisource Asset Management Corporation
 
 
5100 Tamarind Reef
 
 
Christiansted, United States Virgin Islands 00820
 
 
Attention: General Counsel

If to Executive, at Executive’s then-current primary mailing address as
indicated in the Company’s records.
(c)    Successors and Binding Agreement. This Agreement shall be binding upon
and inure to the benefit of the Company and any successor of or to the Company,
including, without limitation, any purchaser of all or substantially all of the
assets or equity interests of the Company. This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and/or legatees.
(d)    Waiver. No provision of this Agreement may be modified, amended or waived
unless such modification, amendment or waiver is agreed to in writing signed by
the Executive and the Company. No waiver by any party hereto at any time of any
breach by any other party hereto shall be deemed a waiver of similar or
dissimilar provisions at the same or at any prior or subsequent time.
(e)    Entire Agreement; Interaction with Other Agreements. This Agreement shall
supersede any and all prior understandings, representations or presentations,
whether written or oral, relating to the subject matter hereof.
(f)    Governing Law. Any dispute, controversy or claim of whatever nature
arising out of or relating to this Agreement or breach thereof shall be governed
by and interpreted under the laws of the State of Maryland without regard to
conflict-of-law or choice-of-law principles.
(g)
Section 409A.

(i)    The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder to the extent applicable (collectively, “Section 409A”),
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A. In no
event whatsoever will the Company or the Manager be liable for any additional
tax, interest or penalties that may be imposed on Executive under Section 409A
or any damages for failing to comply with Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement,


5

--------------------------------------------------------------------------------




references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Section 409A payable on account of a “separation from service,” no such
payment or benefit shall be made or provided prior to the earlier of (A) the
expiration of the six-month period measured from the date of such “separation
from service” of Executive, and (B) the date of Executive’s death (the “Delay
Period”). All payments and benefits delayed pursuant to this Section 6(g)(ii)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed on the
first business day following the expiration of the Delay Period to Executive in
a lump sum without interest, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
(iii)    For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 10 business days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. All expenses or other reimbursements
as provided herein shall be payable in accordance with the Company’s policies in
effect from time to time, but in any event shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by Executive; no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and Executive’s right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for any other benefit.
(h)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[remainder of page intentionally left blank; signature page follows]




6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
 
FRONT YARD RESIDENTIAL CORPORATION
 
 
 
 
 
 
 
/s/ Stephen H. Gray
 
 
 
Name:
Stephen H. Gray
 
 
Title:
Senior Counsel and Chief Administrative Officer
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
/s/ Rene Dittrich
 
 
 
Name:
Rene Dittrich







[Signature Page to Change in Control Severance Agreement]